Citation Nr: 0832439	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  04-36 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a rating in excess of 40 percent for chronic 
lower dorsal and lumbosacral strain, to include degenerative 
disc disease and degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1967 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.

In December 2006, the Board denied a rating in excess of 40 
percent.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court), which granted a Joint 
Motion to vacate the Board's decision in January 2008 and 
remanded the case for compliance with instructions in the 
joint motion.

In addition, the Board finds that the evidence of record 
reasonably raises an issue for a total disability rating 
based on individual unemployability (TDIU).  As that issue 
has not yet been adjudicated, it is referred to the RO for 
appropriate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In consideration of the Joint Motion to remand, the Board 
finds that due process mandates that the claim be remanded.  
Specifically, the veteran contends, in essence, that his 
service-connected low back disability is worse than currently 
evaluated.  He further maintains that he is unable to work 
due to his service-connected disabilities and that referral 
for an extraschedular consideration is needed.  Nonetheless, 
the most recent VA examination was undertaken a number of 
years ago.  

In view of the veteran's ongoing complaints, the medical 
evidence received to date, the contentions advanced, and the 
posture of the case at this time, the Board finds that a 
current examination is indicated.  

In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain outpatient treatment records 
from the Providence VA Medical Center for 
the period from May 1, 2004, to the 
present.

2.  Make arrangements for the veteran to 
be afforded the appropriate 
examination(s) to determine the nature 
and extent of his service-connected low 
back disability.  The claims folder must 
be made available to the examiner(s) in 
conjunction with the examination(s).  Any 
testing deemed necessary should be 
performed.

The examiner(s) should obtain a detailed 
clinical history from the veteran.  All 
pertinent pathology found on 
examination(s) should be noted in the 
report of the evaluation.  The 
examiner(s) should provide appropriate 
ranges of motion, and describe symptoms 
exhibited by the veteran to include any 
muscle spasms, limitation of motion due 
to pain on use, weakness, excess 
fatigability, and/or incoordination.  

In addition, the examiner is requested to 
enter an opinion as to whether the 
veteran's low back disability is so 
severe as to preclude substantially 
gainful employment.  

3.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance, such as 
providing the veteran with updated notice 
of what evidence has been received and 
not received by VA, as well as who has 
the duty to request evidence, then such 
development must be undertaken by VA, to 
include consideration of the provisions 
of the Veterans Claims Assistance Act and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

4.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefits sought remain denied, the 
veteran and his attorney should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

